August 24, 2007


Mr. Gregory R. Ave
Walters, Balido & Crain, L.L.P.
900 Jackson Street, Suite 600
Dallas, TX 75202

Mr. Michael A. Golemi
Liskow & Lewis
First City Tower
1001 Fannin Street, Suite 1800
Houston, TX 77002
Mr. R. Lynn Fielder
Fisk & Fielder
2710 Stemmons Freeway, Ste. 400
Dallas, TX 75207

RE:   Case Number:  05-0202
      Court of Appeals Number:  02-04-00131-CV
      Trial Court Number:  04-04-256

Style:      ENERGY SERVICE COMPANY OF BOWIE, INC.
      v.
      SUPERIOR SNUBBING SERVICES, INC.

Dear Counsel:

      Today the Supreme Court of Texas delivered the enclosed  opinions  and
judgment in the above-referenced cause.  Justice Douglas S. Lang sitting  by
appointment pursuant  to  section  22.005  of  the  Texas  Government  Code.
(Justice O'Neill not sitting)


                                       Sincerely,
                                       [pic]


                                       Blake A. Hawthorne, Clerk


                                       by Claudia Jenks, Chief Deputy Clerk
Enclosures
|cc:|Ms. Stephanie      |
|   |Robinson           |
|   |Ms. Cristy Fuqua   |